DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, & 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 11-13 recites the limitation “the suspension housing has a shape of a housing that houses a damper and opens at a lower end” however this shape is indefinite and is understood by the examiner to mean any shape which can house a damper and which also opens at a lower end. Removing the phrase “has a shape of a housing that” would overcome this rejection. 
Furthermore regarding claim 1, lines 21-23 recite the limitation “the first fixing portion is fixed to an inner part of the front frame in the vehicle width direction, and the second fixing portion is fixed to 
Regarding claim 11, line 3 recites the limitation “this order” however it is unclear if that is referring to the order in which the fixing portions were recited in line 2 or if there was to be a different order recited which was accidentally omitted. Amending line 3 to read “arranged in the order first fixing portion, second fixing portion, third fixing portion, from the front side in the front-rear direction with the first fixing portion being the furthest towards the front and the third being furthest to the read.” would overcome this rejection and the claim will be examined as though it were written as such.
Regarding claim 12, line 1 indicates that claim 12 is dependent upon claim 11, which in turn is dependent upon claim 10, which is in turn dependent upon claim 9 thus making claim 12 dependent upon claim 9 however claim 12 recites the same limitations as claim 9 except for a different dependency. Amending claim 12 to not be dependent upon claim 9, directly or indirectly, would overcome this rejection. Claim 12 will be examined as though it were dependent upon claim 2. 
Regarding claim 13, lines 5-7 recites the limitation “and thus the second fixing portion and the third fixing portion are joined to the front frame at a position offset inward in the vehicle width direction relative to the first fixing portion and the fixed portion” however this contradicts lines 4-5 of the same claim wherein the limitation “the second fixing portion is offset inward in the vehicle width direction relative to the first fixing portion and the third fixing portion” is recited; if the second and third fixing portions share a position in the vehicle width direction as per lines 5-6 then they cannot be offset from one another in the vehicle width direction as per lines 4-5. Furthermore FIG. 4-6 and paragraph 73 of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US 20180029643 A1, herein after referred to as Maruyama).
Regarding claim 1 Mauryama teaches a front vehicle body structure of a vehicle (title, abstract, and any claim), comprising: a front frame (FIG. 1, 20; paragraph 20) provided at a front part of the vehicle (FIG. 1, structure is shown to be forward of the dash panel 40) and extending in a vehicle front- rear direction (FIG. 1, depicted); a suspension (FIG. 2, 70) that supports a front wheel (paragraph 52 
Regarding claim 2 Mauryama teaches that the first supporting part has a first pivotally supporting portion that pivotally supports the first link member above the front frame so as to be able to turn in an up-down direction (FIG. 3, 143); the second supporting part has a second pivotally supporting portion that pivotally supports the second link member above the front frame so as to be able to turn in the up- down direction (FIG. 3, 153); and the second pivotally supporting portion is located at a lower level than the first pivotally supporting portion (FIG. 2, depicted).
Regarding claims 9 & 12 Mauryama teaches that the closed cross-sectional part of the front frame has a substantially rectangular parallelepiped shape elongated in an up-down direction (FIG. 2, 
Regarding claim 10 Mauryama teaches that the first side surface part of the front frame has a third fixing portion to which a fixed portion is fixed (paragraph 87, region of 20A associated with 151; region of 20A associated with 141 is the first fixing portion), and the third fixing portion and the fixed portion are joined together (paragraph 46 & 87).
Regarding claim 11 Mauryama teaches that the first fixing portion, the second fixing portion, and the third fixing portion are arranged in this order from the front side in the front-rear direction (FIG. 1 & 5, depicted, particularly FIG. 5 depicts the fixed portions in the correct order and each fixed portion has a corresponding fixing portion which must also be in the same order).
Regarding claim 13 Mauryama teaches that the upper flange of the front frame is located on the inner side in the vehicle width direction of the first side surface part (FIG. 2, depicted); andPage 7 of 14Application No. 16/568,685 Application Filing Date: September 12, 2019Docket No. MZD 193025the second fixing portion is offset inward in the vehicle width direction relative to the first fixing portion and the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20180029643 A1, herein after referred to as Maruyama) in view of Kang (US 7370869 B2).
Regarding claims 3 & 4 Mauryama teaches a length in the front-rear direction of the second fixing portion is longer than a length in the front-rear direction of the first fixing portion (FIG. 8, the full length of the second fixing portion, which extends between both instances of 119, is longer in the front-rear direction than either the second fixing portion which is has a length of only the width of a single instance of 119). However Mauryama fails to teach that the suspension has a damper that is fixed to the suspension housing in a posture in which the damper is inclined such that an upper side of the damper is located farther on a rear side than a lower side of the damper. 
However Kang teaches that the suspension has a damper that is fixed to the suspension housing in a posture in which the damper is inclined such that an upper side of the damper is located farther on 
Regarding claims 5-8 Mauryama as modified above teaches that the front frame extends frontward from a dashboard panel (Mauyrama, FIG. 1, 40; paragraph 33); and a coupling panel that couples together a rear end portion of the suspension housing and the dashboard panel is provided (Mauryama, FIG. 1, panel shaped region of 50 which contacts 40).
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach front vehicle body structures of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616